United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2478
                                   ___________

Robert Finlay,                         *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
     v.                                * Western District of Arkansas.
                                       *
Board of Trustees of the University of * [UNPUBLISHED]
Arkansas,                              *
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: November 13, 2003

                                 Filed: November 20, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Robert Finlay, a professor at the University of Arkansas, appeals the district
court’s1 dismissal of his 42 U.S.C. § 1983 action against the University of Arkansas
Board of Trustees (Board). Finlay claimed that the Chair of his Department and the
Dean’s Office violated his constitutional rights by irregularly administering the
University’s evaluation process. Upon careful de novo review of the record, we


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
conclude that dismissal was proper. See Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998) (standard of review). Among other things,
Finlay improperly proceeded on a respondeat superior theory, see Monell v.
Department of Soc. Servs., 436 U.S. 658, 691-95 (1978), and he did not name as
defendants the persons discussed in his complaint, or seek leave to amend.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-